vO Case 3:11-cr-00005-HES-JRK Document 938 Filed 07/03/19 Page 1 of 2 PagelD 6287

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
UNITED STATES OF AMERICA,
v. CASE NO. = 3:11-er-5-J-20JRK

KRYSTOPHER ADRIAN LEGG

 

ORDER

THIS CAUSE is before this Court on the Government’s “Motion by the United States
for Reduction in Sentence Pursuant to Fed. R. Crim. P. 35(b)” (Dkt. 937). Upon review of the
record, it appears to this Court that Defendant Legg provided substantial assistance to the
government. The Government recommends that Defendant Legg receive a 2-level reduction in
his offense level for his assistance.

Based upon the substantial assistance provided by Defendant Legg pursuant to Fed. R.
Civ. P. 35(b)(2), it is hereby,

ORDERED AND ADJUDGED that Judgment filed on December 18, 2014 (Dkt. 887) is
modified as follows:

A. Defendant’s offense level is reduced by by two (2) levels on Count One;

B. Defendant is currently on supervised release and his supervised release is reduced
from 60 months to f Z__ month on Count One.

C. All other provisions of the Judgment entered on December 18, 2014 (Dkt. 887) shall

remain in full force and effect.
? - = Case 3:11-cr-00005-HES-JRK Document 938 Filed 07/03/19 Page 2 of 2 PagelD 6288

DONE AND ENTERED at Jacksonville, Florida, this 3 AV day of July, 2019.

      

SCE ER
TES DISTRICT JUDGE

  

Copies to:

Jay Taylor, Esq.
Thomas Bell, Esq.
U.S. Probation Office

 

 

 
